DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2013/0259284 (published 03 October 2013) (“Shi”) and US Patent Application Publication 2020/0004364 (effectively filed 27 June 2018) (“Jung”).
Claims 4–9 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Shi; Jung and US Patent Application Publication 2021/0067852 (effectively filed 25 December 2017) (“Li”).
Claim 1 is drawn to “a speaker box.” The following table illustrates the correspondence between the claimed speaker box and the Shi reference.
Claim 1
The Shi Reference

The Shi reference describes a speaker box 100. Shi at ¶ 15, FIG.1.
“a case having a receiving space;
Speaker box 100 includes a case comprising a base 13 and cover 12 that together define a receiving room 101. Id.
“a speaker body having a sound outlet and received in the receiving space; and
Speaker box 100 further includes a speaker unit/body 11 with a sound outlet oriented towards cover 12, away from base 13. Id. at ¶¶ 15, 16, FIGs.1, 2, 4.
“a graphite sheet received in the receiving space and connected to both the speaker body and the case,
The speaker’s magnetic system 110 is oriented towards base 13, away from cover 12. Id. Base 13 includes a through hole 131 arranged near magnetic system 110. Id. at ¶ 15, FIG.1. Through-hole 131 is covered with a heat-radiating portion 14, shaped as a sheet. Id. In other embodiments, the heat-radiating portion fits in a receiving concavity 234 or is comprised of multiple layers 34, 35 or 44, 45. Id. at ¶¶ 18, 21, 24, FIGs.5, 7, 9.
Shi describes heat-radiating portion 14 as being used to dissipate heat generated by the speaker unit. Shi at Abs., ¶¶ 21, 26. But Shi reference does not describe heat-radiating portion 14 as being formed as a graphite sheet.
“wherein the speaker body divides the receiving space into a front cavity in communication with the sound outlet and a rear cavity opposite to the front cavity.”
Speaker unit/body 11 similarly divides receiving room 101 into a front and rear cavity. See id. at FIG.2.

Table 1
Id. at ¶ 21, FIGs.7, 8. The Jung reference expands on Shi, teaching and suggesting forming a heat-radiating sheet, or heat dissipation member 550, as a combination of a graphite layer 551 and a copper layer 555 to transfer heat away from a heat-generating body, like a display 100. See Jung at ¶¶ 160–167, FIG.18. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement Shi’s heat-radiating portion 14, at least in part, as a graphite sheet, a known material for heat dissipation. For the foregoing reasons, the combination of the Shi and the Jung references makes obvious all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the case comprises an upper cover and a lower cover, and the upper cover and the lower cover together defines the receiving space, wherein the lower cover comprises a body portion, a through hole penetrating through the body portion and in communication with the receiving space, and a copper alloy sheet completely covering the through hole and fixed to the body portion.”
Id. Base 13 comprises a body portion including two surfaces 130, 132. Id. A through hole 131 penetrates through both surfaces 130, 132 into receiving space 101. Id. Through-hole 131 is completely covered by heat-radiating portion 14, which is fixed to the upper surface 130 of base 13. See id. at FIG.2. The obviousness rejection of claim 1, incorporated herein, shows the obviousness of implementing heat radiating portion 14 as a multi-layer sheet of graphite and copper. Accordingly, it would have been obvious to completely cover through-hole 131 with a copper alloy sheet that is fixed to surface 130 of base 13. For the foregoing reasons, the combination of the Shi and the Jung references makes obvious all limitations of the claim.
Claim 3 depends on claim 2 and further requires the following:
“wherein the graphite sheet is connected to both the speaker body and the copper alloy sheet;
“the speaker body, the body portion, the copper alloy sheet, and the upper cover together define the rear cavity;
“the speaker body comprises a front end, at which the sound outlet is provided, and a rear end opposite to the front end; and
“the through hole directly faces the rear end.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of implementing heat-radiating portion 14 as a multi-layer sheet of a graphite layer connected to a copper layer. Heat-radiating portion 14 See Shi at FIG.2. Speaker unit 11, base 13, the copper layer and upper cover 12 create a rear cavity. Speaker unit 11 includes a front end for sound output and a rear end 110, opposite the front end. Id. at ¶ 16, FIG.2. Through-hole 131 faces the rear end 110. Id. For the foregoing reasons, the combination of the Shi and the Jung references makes obvious all limitations of the claim.
Claim 4 depends on claim 3 and further requires the following:
“wherein the copper alloy sheet comprises a body part completely covering the through hole, and at least one fixing wall extending from a periphery of the body part towards the upper cover while being bent, wherein the at least one fixing wall is embedded into the body part.”
Neither the Shi nor the Jung references describe the precise manner for fixing heat-radiating portion 14 to second surface 130 of base 13. The Li reference provides the necessary details. In particular, Li describes a loudspeaker module having a module housing 20, or speaker box. Li at ¶ 28, 29, FIGs.1–4. Housing 20, like Shi’s case, includes a sheet 10 that covers a portion of the housing adjacent to the speaker. Compare Li at FIG.5 with Shi at FIGs.7, 8. Further, Li like Shi describes the use of injection molding to combine the two elements. Li at ¶ 30; Shi at ¶ 21. Li further teaches and suggests forming the sheet with a body 11, first bent injection molding portions 12 and second injection molding portions 13 designed to improve the bonding strength between body 11 and the housing 20. Li at ¶¶ 35–38, FIG.4. 
Claim 5 depends on claim 4 and further requires the following:
“wherein the graphite sheet comprises a first surface and a second surface that are opposite to each other, the first surface is adhesively fixed to the rear end, and the second surface is adhesively fixed to the body part.”
Similarly, the Jung reference teaches and suggests forming Shi’s heat-spreading element 14 as a multi-layer element of graphite adhesively bonded to a copper layer. See Jung at ¶¶ 160–167, FIG.18. For the foregoing reasons, the combination of the Shi, the Jung and the Li references makes obvious all limitations of the claim.
Claim 6 depends on claim 4 and further requires the following:
“wherein the at least one fixing wall comprises at least one first fixing wall, and at least one second fixing wall spaced from the at least one first fixing wall, 
“wherein each of the at least one second fixing wall comprises a first portion extending from the periphery of the body part towards the upper cover while being bent, and a second portion extending from an end of the first portion close to the upper cover in a direction facing away from the body part.”
See Li at ¶¶ 35–38, FIG.4. The first wall 12 would extend downwards from the main surface of portion 14 towards the upper cover. See id. The second wall 13 would extend downwards towards the upper cover and then bends and extends parallel to the main surface of portion 14. See id. For the foregoing reasons, the combination of the Shi, the Jung and the Li references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the body part has a rectangular shape, the at least one first fixing wall comprises a plurality of first fixing walls arranged at four sides of the body part, and the at least one second fixing wall comprises two second fixing walls arranged at one side of the body part.”
Shi depicts heat-radiating portion 14 as a rectangular sheet. Shi at FIG.1. The Li reference teaches and suggests adding first fixing walls 12 along all four sides of Shi’s heat-radiating portion 14 and second fixing walls 13 along at least one side. See Li at ¶¶ 35–38, FIG.4. For the foregoing reasons, the combination of the Shi, the Jung and the Li references makes obvious all limitations of the claim.
Claim 8 depends on claim 6 and further requires the following:
“wherein the second portion is parallel to the body part.”
Li teaches and suggests forming second fixing walls 13 with a second portion that runs parallel to the main body 11 portion of a metal sheet. See Li at ¶¶ 35–38, FIG.4. This would have reasonably suggested forming second 
Claim 9 depends on claim 2 and further requires the following:
“wherein the copper alloy sheet and the body portion are formed into one piece by injection molding.”
Both Shi and Li teach and suggest combining a metal sheet (e.g., copper as suggested by Jung) to base 13 through injection molding. See Shi at ¶ 21; Li at ¶¶ 32, 35–38, FIG.4. For the foregoing reasons, the combination of the Shi, the Jung and the Li references makes obvious all limitations of the claim.
Claim 10 is drawn to “an electronic device.” The following table shows the correspondence between the claimed electronic device and the Shi reference.
Claim 10
The Shi Reference
“10. An electronic device, comprising:
“a housing having an accommodating space; and
Shi describes a portable electronic device, such as a mobile phone, notebook computer and hearing aid. Shi at ¶¶ 2, 3. All of these are known to have housings with accommodation spaces for internal devices.
 “the speaker box as described in claim 1 and fixed into the accommodating space.”
The rejection of claim 1, incorporated herein, shows that the combination of Shi and Jung makes obvious the speaker box of claim 1. Shi further describes locating such a Id. at ¶¶ 2, 3.

Table 2
For the foregoing reasons, the combination of the Shi and the Jung references makes obvious all limitations of the claim.
Summary
Claims 1–10 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

8/12/2021